Case 2:21-cr-O0006-Z-BR Document 17 Filed 02/24/21 Pagei1of2 PagelD 27

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

UNITED STATES OF AMERICA
Plaintiff,
2:21-cr-083-Z-BR-1

Vv.

STEVEN ANTHONY REINHART

CO 6G3 CO CO 66> 660 60> 607 6O7

Defendant.

ORDER ON INITIAL APPEARANCE

On today’s date, Defendant, STEVEN ANTHONY REINHART, appeared in person and
without counsel, before the undersigned United States Magistrate Judge, for the purpose of an
Initial Appearance in accordance with Federal Rule of Criminal Procedure 5. The United States
appeared by and through the Assistant United States Attorney for the Northern District of Texas.

In accordance with Federal Rule of Criminal Procedure 5, the defendant received a copy of
the Information previously filed. The defendant was advised of the rights relative to the making
and the refusal to make statements that might be used against Defendant and acknowledged
understanding such rights. The defendant was further advised of the right to retain counsel and of
the right to request the Court to appoint counsel if unable to afford to retain counsel. The defendant
acknowledged understanding the right to counsel and retained his own counsel.

The government gave notice to the Court that it would not be moving for pretrial detention
in this case. Based on this announcement, the Court finds the defendant should be released on a
personal recognizance bond with certain specific conditions of release. The defendant was advised
of the conditions of release and acknowledged understanding such conditions.

Page 1of2

pep ss wme

ren
Case 2:21-cr-00006-Z-BR Document17 Filed 02/24/21 Page2of2 PagelD 28

Defendant, STEVEN ANTHONY REINHART (1), is ordered released after processing by

the United States Marshal.
IT IS SO ORDERED.

ENTERED on February 24, 2021.

On

JOHN R. PARKER
UNITED STATES MAGISTRATE JUDGE

Page 2 of 2

SP rnp crip or
